Citation Nr: 9902796	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-31 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder to include post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1942 to 
September 1945.  

This appeal arose from an August 1992 rating decision by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO).  The RO determined inter alia that the evidence 
did not support the veteran's claims for entitlement to 
service connection for a neurosis and a nervous disorder.  

In March 1996 the Board of Veterans Appeals (Board) remanded 
the matter of entitlement to service connection for a chronic 
acquired psychiatric disorder to include PTSD for development 
including verification of stressors and a VA examination.  
For reasons explained in more detail below, the Board finds 
that although there was not complete compliance with the 
Boards remand, there was substantial compliance and any 
shortcoming was harmless.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

In March 1996 the Board also denied entitlement to service 
connection for shrapnel wound to both legs and feet, and a 
gunshot wound to the right side.  In a statement submitted in 
May 1996 the veteran expressed disagreement with the Boards 
decision with regard to these issues.  The veteran was 
provided with a statement of appellate rights.  VA 
regulations also provide for reconsideration of a Boards 
decision.  If the veteran wishes to obtain reconsideration of 
the Boards prior decision, he may make such a request in 
accordance with applicable regulations.  38 C.F.R. § 20.1100 
(1998).  


FINDINGS OF FACT

1.  The veteran engaged in combat during World War II.  

2.  The veteran developed an anxiety disorder with PTSD 
features as a result of his World War II experiences.  

3.  The veteran had a substantial worsening of pre-existing 
claustrophobia as a result of his World War II experiences.  

4.  The claim for entitlement to service connection for PTSD 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic 
acquired psychiatric disorder variously diagnosed as an 
anxiety disorder with PTSD features and claustrophobia have 
been met.  38 U.S.C.A. §§ 1110, 1153, 1154(b), 5107 (West 
1991);  38 C.F.R. §§ 3.102, 3.303(d), 3.306 (1998).  

2.  The claim for entitlement to service connection for PTSD 
is not well grounded. 38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veterans service medical records could not be located by 
the service department.  A letter received from the National 
Personnel Records Center in St. Louis, Missouri indicates 
that the records may have been destroyed in the 1973 fire at 
the center.  

The veteran was provided with a VA psychiatric examination in 
March 1993.  The claims folder and medical records were not 
available at the time of the examination.  The veteran 
reported that he served in the United States Army in the 
European Theater of operations during World War II.  

The veteran related that he was involved with combat almost 
continuously with a tank destroyer battalion and landed in 
France in Normandy in the D-Day invasion.  He stated that in 
the Battle of the Bulge he was convalescing from a bullet 
wound sustained when his unit was in Belgium.  After he 
recovered he was sent back to the front line.  He reported 
that his worst combat experience was landing at Normandy.  

The veteran denied psychiatric treatment during or after 
service.  According to the veterans wife, who accompanied 
him to the examination, he talked very little about the war 
but had said that when he was on the front line he would 
often refuse to go into a foxhole to take cover.  She noted 
that he was claustrophobic.  He could also not stand heavy 
covers at night as they would make him anxious.  She added 
that he talked loudly in his sleep, often in an agitated 
manner, and would waive his arms around in the air while 
asleep.  She reported that she recalled waking him and he 
told her that he was dreaming of the war.  She told the 
examiner that he would have restless nights more often than 
not and that this had become more frequent recently.  The 
veteran stated that his bad dreams were often not directly of 
the war but concerned the war.  He stated that they were 
disconnected and unclear.  He said that he might go for 
months without bad dreams but that when he has them, they 
occur for several nights in succession.  

The veteran reportedly disliked watching movies of war or 
violence and would change the channel if such a movie would 
come on.  He testified that he sure dont like to think 
about the war and tears came to his eyes as he stated it.  
His distress increased further as he told the examiner that 
he lost quite a few buddies in combat.  The veteran noted 
that although he tried to block memories of the war out of 
his mind, something would always turn up to trigger the 
memories like something that someone said, or something that 
he heard.  

The veteran stated that he worked for 26 years at his last 
job before retiring.  He told the examiner that the 
transition to civilian life was pretty smooth and that he did 
not have any significant trouble concentrating on his work.  
He denied being troubled by the noise in the shipyard.  

The veteran reportedly enjoyed hunting, fishing, and 
gardening.  He got along with other people and his wife added 
that he had a good sense of humor.  He was only an occasional 
drinker.  

The veteran stated that he was always scared of enclosed 
spaces but it had been worse since his exposure to combat 
within an enclosed armored vehicle.  He stated that he had no 
choice but to obey orders.  He did go into foxholes when the 
enemy was directly firing on his position, but he stayed out 
of them to the extent possible.  He stated that his fear of 
enclosed spaces had gradually developed prior to service but 
by the end of service he had got it bad.  The veterans 
wife indicated that when doing maintenance work in enclosed 
spaces around the home he would become anxious and would 
hyperventilate and would eventually have to discontinue the 
task.  

The veteran was noted to be under treatment for Parkinsons 
Disease.  

On examination the veterans prevailing mood was anxious.  
His affect was changeable but appropriate to expressed 
thought content.  He sometimes showed a sense of humor but at 
other times his eyes filled with tears when he talked about 
his experiences in combat.  His speech was normal in rate and 
amount and the content was relevant and goal directed.  There 
was no evidence of hallucinations or delusions.  He was off 
by two days when giving the date but was otherwise fully 
oriented.  He registered three items at the second attempt 
and one of three items at three minutes.  He was able to 
slowly recall the names of three of the four most recent U.S. 
Presidents.  He was able to subtract seven from 100 correctly 
but was unable to continue with serial sevens.  He made one 
error in reversing the spelling of a word of five letters.  
His score on a paired association learning test was within 
the range of normal variation.  

The diagnoses were simple phobia (claustrophobia) and anxiety 
disorder not otherwise specified with features of PTSD.  The 
examiner also noted a diagnosis of Parkinsons disease.  The 
examiner commented that the history suggested that the phobia 
from which the veteran suffered started to develop before his 
military service but was substantially aggravated by his 
experience of combat.  

The veteran testified at a hearing before the Board at the RO 
in November 1993. The veteran asserted that during World War 
II he served with an anti-tank battalion.  He reported that 
he received minor shrapnel wounds to the ankles and feet and 
a bullet wound to the side but did not receive a Purple 
Heart.  The veteran could not recall when he was injured.  
His wife and daughter recalled that the injury occurred 
around the time of the Battle of the Bulge and the veteran 
returned home on a 30 day furlough.  The veterans wife 
stated that she had known the veteran since 1946 and they had 
been married since 1948.  She testified that he mentioned 
that he was in the war and he had shown her his feet where he 
had picked up little pieces of shrapnel.  She testified that 
periodically a little piece would come to the surface and he 
would pick it out.  The veterans wife testified that the 
veteran, in the last few years, would talk in his sleep and 
throw his arms around.  She added that it got to the point 
where she had to sleep in another bed.  She testified that on 
one or two occasions she had awakened him and he told her 
that he had been dreaming he was back in the war.  She 
testified that she started noticing problems with 
claustrophobia in the 1950s to 1960s.  She testified that the 
veteran told her that in service he would not get into his 
foxhole unless he had to.  She testified that he currently 
did not like to sleep under heavy covers and would untuck his 
sheets.  

At the hearing a packet of numerous documents was submitted.  
These included a copy of the veterans honorable discharge 
certificate and his WD AGO 53-55, Enlisted Record and Report 
of Separation, Honorable Discharge.  On the WD AGO 53-55 the 
veteran was listed has having been involved in battles or 
campaigns including Normandy, Rhineland, Northern France, and 
Central Europe.  He received decorations or awards including 
the EAME Campaign Medal with four Bronze Stars and a Bronze 
Arrowhead, a Bronze Star Medal with one Oak Leaf Cluster, and 
a Good Conduct Medal.  His military occupational specialty 
was antitank gun crewman.  He had foreign service of over one 
and a half years.  It listed no wounds received in action.  

A copy of a service card indicated that he veterans pay 
status changed based on foreign service from February 1944.  

On the veterans separation qualification record he was 
listed as an antitank gun crewman.  He was listed as a half-
track driver.  He drove a half-track, equipped with two 30 
caliber and one 50 caliber machine guns and mounted with a 75 
mm antitank gun, that carried a crew of 10 men.  He was also 
listed as having driven a half track prime mover equipped 
with two 30 caliber and one 50 caliber machine guns and towed 
a 3 inch antitank gun that carried a crew of 10 men.  

The veteran submitted a copy of an army exchange ration card 
listing his organization as Company B 635th Tank Destroyer 
Battalion; and his name also appeared on several documents 
listing of the members of Company B of that Battalion.  

A chronology of the movements of the 635th Tank Destroyer 
Battalion notes that the Battalion was shipped to England in 
February 1944.  On June 2, 1944 the Battalion moved to 
Falmouth and the same day boarded LST 393.  On June 8th 
company B was noted to have disembarked on the coast of 
France.  

In a General Orders dated in May 1945 the veteran was listed 
as a member of the 635th Tank Destroyer Battalion to receive 
the Bronze Arrowhead by virtue of having embarked from 
England as part of the assault forces O and B and 
having participated in the assault which secured the initial 
Normandy beachheads.  

A commendation from the Commanding General, Third U.S. Army 
to the 635th Tank Destroyer Battalion dated in May 1945 was 
received.  The General noted that during the period from 
September 1, 1944 to March 15, 1945 the Battalion supported 
in (1) the pursuit across eastern France and Belgium to the 
Siegfried line and (2) holding defensive positions on that 
line; (3) the advance through the Hurtgen Forest to the Roer 
River; (4) operations in the Battle of the Ardennes and (5) 
the advance from the Roer River to the Rhine River.  In 
addition to the normal role in anti-tank defense, the unit 
was on several occasions called upon inter alia (1) to fight 
as infantry, both offensively and defensively, (2) to patrol 
as cavalry, both mounted and dismounted; (3) to reinforce 
artillery through indirect fire; (4) to clear mines and 
roadblocks and (5) to lay mines and booby traps.  

The General noted that during combat operations the Battalion 
offset any disadvantage from towed anti tank guns through 
prompt, efficient and skillful advance planning and rapid 
execution.  

A citation indicates that the veteran (then Technician Fifth 
Grade) while in Field Artillery Company B, 635th Tank 
Destroyer Battalion (towed) received the Bronze Star Medal 
for heroic achievement against the enemy on September 14, 
1944.  A column moving up a hill was attacked by the enemy 
mortars and three men were wounded.  The leading vehicle was 
abandoned thus stopping the column and exposing the men to 
enemy fire.  Disregarding his own personal safety, the 
veteran exposed himself to enemy fire and attempted to move 
the vehicle.  He worked on the vehicles engine throughout 
heavy mortar barrage and then unable to get the motor 
started, steered the vehicle off the road as it was pushed by 
another vehicle.  

A copy of another citation notes that the veteran was awarded 
the Bronze Oak-Leaf Cluster to the Bronze Star Medal for 
heroic achievement against the enemy on September 10, 1944 in 
Belgium.  The platoon met heavy resistance but succeeded in 
destroying an enemy half-track, and 40 mm gun and killing at 
least 18 members of the enemy.  The veteran fully aware of 
the dangers involved and with utter disregard for his own 
safety volunteered with three other men to retrieve a damaged 
gun from under heavy enemy shelling.  The gun was hooked to a 
half-track and withdrawn to safety saving the gun from 
probable destruction.  A picture was submitted showing the 
veteran receiving this award.  

A letter was submitted from the Kansas Army National Guard 
Adjutant General to the veteran dated in September 1984 
thanking him for his participation in the European Campaign 
and liberation of Germany Occupied Europe as part of the 635 
Tank Destroyer Battalion.  

In May 1996 the veteran submitted numerous additional 
materials pertaining to his World War II service.  Amongst 
this material was an excerpt from a published history of the 
635th Tank Destroyer Battalion.  It noted that the Battalion 
embarked from Falmouth and Plymouth, England in three LSTs 
Numbers 5, 55, and 393 on June 2, 1944 for the invasion and 
assault of France on the Normandy Beachhead.  

The landings were made on Easy Red and Fox Green on Omaha 
Beach in support of the three regiments of the 1st Infantry 
Division (the Big Red One).  According to this except, the 
Battalion supported the 1st infantry until August 31st when it 
assigned to the 4th Cavalry Group as it continued to drive 
through Belgium to Butgenbach near Malmedy.  

Also included in these materials was a letter from the 
Commanding officer of the 4th Cavalry thanking the veteran 
for gallant and effective accomplishment during battle 
missions and acknowledging his soldierly qualities in 
combat.  

The veteran also submitted morning reports.  These show that 
in December 1944 the veteran departed from Germany for Fort 
Sam Houston, Texas for approximately 30 days.  They also 
appear to show some hospital treatment on May 5th 1945 in 
Austria.  On May 25th the veteran was reassigned.  He appears 
to have been reassigned to his original company in September 
1945 for departure.  

The veteran submitted a statement of his war experiences in 
May 1996.  He wrote that he had spent his life after the war 
trying to forget his war experiences as much as possible.  He 
stated that when his Company crossed the Channel (for the D-
Day invasion at Normandy) on June 8 the anticipation was 
horrible.  He stated that people were crying, throwing up or 
pantswetting.  He added that everyone was praying.  He 
recalled that people died trying to get into the landing 
craft.  He saw many of the prior boats at the shore and many 
dead bodies bobbing in the water.  He recalled that some who 
were not shot drowned under the weight of the equipment they 
carried.  He recalled that the waters and beaches were 
saturated with blood and there were remains of vehicles, 
equipment and body parts throughout the countryside.  He 
suggested that he saw bodies of people he knew. 

The veteran wrote that through the war he saw other dead 
bodies and noted that the sound of rocket launches was like 
Banshees from Hell in full chorus.  He added that his 
battalion was in combat from D-Day to the end of the 
shooting.  He noted that he had experienced mortar fire and 
made a general reference to having been wounded in combat.  



The veteran stated that the hostilities never endthey 
just stay in the background until the next war.  He wrote 
that when he went home people would ask him what it was like 
but he told them only a little because he didnt want to talk 
about it.  He reported that he has had constant nightmares.  

In another statement submitted the same day, the veteran 
reported that he received a gunshot wound to the right side 
just below the ribcage in November 1944.  He related that the 
injury occurred near the Hurtgen Forest and near Kleinau, 
Germany.  He reported that he was transferred to Ft. Sam 
Houston Texas for convalescence leave for approximately 30 
days.  He stated that in early May 1945 near Chateau de 
Fleron and Bellair, he received a mortar shrapnel injury to 
the legs and feet.  He reported that he was transferred to 
the 371st Medical Battalion Company D for a convalescence 
period of three to four weeks.  He reported that he was 
reassigned from the 53rd Reinforced Battalion to the 635th 
Tank Destroyer Battalion.  He reported that in September 1945 
he returned to the United States.  

In September 1997, the veteran received a VA examination by a 
panel of two psychiatrists, neither of whom had examined the 
veteran previously.  The examiners diagnosed an anxiety 
disorder not otherwise specified with PTSD features.  The 
examiners concluded that the veteran had not met the criteria 
for a diagnosis of PTSD.  The examiners linked the veterans 
anxiety disorder with PTSD features to nightmares, memories, 
and sleep disturbances occasioned by combat experiences in 
service.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991). 


Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veterans service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence. Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." When 
the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity. Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998).  See also 38 U.S.C.A. 
§ 1154(b) (West 1991).  

A veteran is presumed to be in sound condition at the time of 
enlistment unless otherwise noted at the time of examination 
or, where clear and unmistakable evidence demonstrates that 
the injury or disease existed before enlistment and was not 
aggravated by such service. 38 U.S.C.A. § 1111(West 1991); 38 
C.F.R. § 3.304 (1998).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Due regard will be given the places, 
types, and circumstances of service and particular 
consideration will be accorded combat duty and other 
hardships of service. The development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy or following a 
status as a prisoner of war will establish aggravation of a 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (1998).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim. It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility. It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded. Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine. The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102 (1998).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).   The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veterans lay opinion is not well grounded.

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997); 38 C.F.R. § 3.159(a) (1998).

A claim for entitlement to service connection for PTSD is 
well grounded where the veteran submits (1) medical evidence 
of a current disability; (2) lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of inservice incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  Eligibility for a 
PTSD service connection award requires more:  specifically, 
(1) a current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in 
service stressor.  Gaines v. West, 11 Vet. App. 353 (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis
PTSD

As an initial matter the Board notes that the United States 
Court of Veterans Appeals (Court) in Stegall v. West, 11 Vet. 
App. 268 (1998) recently held that a veteran has a right to 
completion of development requested in a remand.  

The Board, in its last remand, requested that the RO obtain 
information regarding the veterans stressors and submit a 
request for verification of those stressors to the U.S. Army 
and Joint Services Environmental Support Group or ESG 
(now redesigned as the U.S. Armed Services Center for 
Research of Unit Records or USASCRUR).  The RO declined 
to request development finding that the veteran had not 
submitted any specific information regarding his stressors. 

The Board finds that the veteran has submitted voluminous 
information regarding his unit, its activities and movements, 
morning reports, and citations for awards (including the 
Bronze Star Medal, the Oak Leaf Cluster to the Bronze Star 
Medal and the Bronze Arrowhead) indicating that he engaged in 
combat.  That evidence is summarized above.  He also 
submitted statements regarding his service in general and 
stressors including injuries and combat experience.  




The veterans statement of May 1996 was quite specific as to 
the various stressors (except as to friends or acquaintances 
killed in combat).  His contentions regarding his stressors 
was essentially consistent with the history he gave on his VA 
examinations.  He told VA examiners about lost buddies, 
exposure to combat, and war injuries.  

In short, the record contains, in the opinion of the Board, 
enough information that a request for verification of 
stressors should have been made unless the RO intended to 
find that verification was not necessary given the evidence 
and the veterans combat exposure.  See 38 U.S.C.A. 
§ 1154(b)(West 1991); 38 C.F.R. §§ 3.102, 3.304(d)(1998).

However, the Board is of the opinion that notwithstanding the 
failure of the RO to complete all of the development 
requested by the Board, there was substantial compliance with 
the remand request and any error in failing to completely 
comply with the Boards remand was harmless.  Failure to 
request USASCRUR verification of the claimed stressors was 
harmless because even assuming that all of the claimed 
stressors were formally verified, the fact remains that the 
veteran lacks a diagnosis of PTSD.  Brammer.  He has been 
examined by three VA psychiatrists and all three declined to 
diagnose PTSD even considering the veterans history of 
almost continuous combat in service, war injuries, and loss 
of buddies.  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veterans lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the veterans claim for service connection for PTSD 
must be denied as not well grounded.  


Although the Board considered and denied the appellants 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the implausibility of the appellants claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
PTSD.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim 
for entitlement to service connection for PTSD, and the 
veteran has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997).  

Chronic acquired variously diagnosed psychiatric disorder

Although the veteran did not submit a well grounded claim for 
service connection for PTSD, he has a submitted well grounded 
claim, within the meaning of 38 U.S.C.A. §5107(a), for 
entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder.  The Board is 
satisfied that all relevant facts have been adequately 
developed for the purpose of adjudicating the veterans 
claims; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. 
§ 5107(a).  

The issues of entitlement to service connection for a chronic 
acquired psychiatric disorder variously diagnosed as an 
anxiety disorder, not otherwise specified with PTSD features, 
and for claustrophobia, will be addressed separately.  





Anxiety disorder with PTSD features

The claim for entitlement to service connection for an 
anxiety disorder not otherwise specified with PTSD features 
is well grounded because the veteran has a current diagnosis 
based on his current symptoms and wartime experiences.  
Medical opinion may not be credible or competent if based on 
inaccurate factual premise or history. See Reonal v. Brown, 5 
Vet. App. 458 (1993).  However, in this case, there is ample 
satisfactory credible lay evidence and other supporting 
evidence in the record that the veteran saw combat in service 
as was explained above.  

Service connection is warranted pursuant to 38 C.F.R. 
§ 3.303(d) because, in the opinion of the Board, the record 
as a whole tends to support a finding that the veterans 
anxiety disorder, not otherwise specified, with PTSD features 
was incurred as a result of the veterans wartime 
experiences, especially in view of the fact that VA 
psychiatrists have linked the disorder to combat experiences 
in service.  The veterans satisfactory lay evidence of his 
fear and other experiences in service is credible and 
consistent with his corroborated combat role.  There is no 
evidence contradicting that the veterans current symptoms 
have a relationship to service or pointing to some other 
etiology.  

The absence of service records was taken into consideration 
but where a veterans service medical records are missing, 
the obligation to explain findings and conclusions, and to 
carefully consider the benefit of the doubt rule is 
heightened.  OHare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The benefit of all doubt was afforded to the 
veteran, especially given the evidence of the veterans 
combat experiences. 38 U.S.C.A. § 1154(b);  38 C.F.R. 
§ 3.102. 

With regard to the claim for claustrophobia there are no 
preservice records and no in service records.  Therefore it 
is difficult to corroborate that the veteran had 
claustrophobia prior to service, or in service.  


There is no objective medical evidence from during the 
veterans service upon which to base a finding that there was 
an increase in service.  However, the veteran has been 
diagnosed with claustrophobia or an excessive or unreasonable 
fear of enclosed spaces.  

The veteran has told examiners and testified that he had this 
fear prior to service.  He reported that in service symptoms 
were precipitated by having to use foxholes and serving 
inside an armored vehicle.  He felt that his symptoms 
worsened after service.  He and his wife reported symptoms 
while trying to work in enclosed spaces such as an attic or 
even lying under heavy blankets. 

The claim for entitlement to service connection based on 
aggravation is well grounded because there is a medical 
opinion that the veterans claustrophobia appeared to have 
been substantially worsened due to his wartime service.  
Although there is no evidence of the veterans disorder prior 
to or during service, or for many years thereafter, the 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy will establish aggravation of a disability.  The 
veteran also testified that he felt that his fear of enclosed 
spaces was worse than before.  

The veteran is competent to testify regarding the frequency, 
nature, and perceived severity of his own symptoms.  The 
examiner did not merely repeat the veterans history but 
formed an opinion.  It is true that there is little factual 
basis for the opinion, but there is some factual basis and it 
was enough for the examiner to render an opinion.  The 
examiner essentially linked claustrophobia to service on the 
basis of aggravation.  The benefit of all doubt is given to 
the veteran both because of his missing service medical 
records and also because of his combat experience.  38 C.F.R. 
§§ 3.102, 3.306 (1998); OHare.  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for PTSD, the appeal is 
denied.  

Entitlement to service connection for a chronic acquired 
psychiatric disorder variously diagnosed as an anxiety 
disorder not otherwise specified with PTSD features and 
claustrophobia is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
